Exhibit 10.1

 

EXECUTION VERSION

 

$60,000,000

 

Egalet Corporation

 

5.50% Convertible Senior Notes due 2020

 

Purchase Agreement

 

April 1, 2015

 

JMP Securities LLC

Guggenheim Securities, LLC

As Representatives of the Initial Purchasers listed in Schedule 1 hereto

 

c/o JMP Securities LLC

600 Montgomery Street, Suite 1100

San Francisco, CA 94111

 

c/o Guggenheim Securities, LLC

330 Madison Avenue

New York, NY 10017

 

Ladies and Gentlemen:

 

Egalet Corporation, a Delaware corporation (the “Company”), proposes to issue
and sell to the initial purchasers listed in Schedule 1 hereto (the “Initial
Purchasers”), for whom you are acting as representatives (the
“Representatives”), $60,000,000 principal amount of its 5.50% Convertible Senior
Notes due 2020 (the “Underwritten Securities”) and, at the option of the Initial
Purchasers, up to an additional $9,000,000 principal amount of its 5.50%
Convertible Senior Notes due 2020 (the “Option Securities”) if and to the extent
that the Initial Purchasers shall have determined to exercise the option to
purchase such 5.50% Convertible Senior Notes due 2020 granted to the Initial
Purchasers in Section 2 hereof.  The Underwritten Securities and the Option
Securities are herein referred to as the “Securities”.  The Securities will be
issued pursuant to an Indenture expected to be dated as of April 7, 2015 (the
“Indenture”) between the Company and The Bank of New York Mellon, as trustee
(the “Trustee”).  The Securities will be convertible into cash and shares, if
any (the “Underlying Securities”), of common stock of the Company, par value
$0.001 per share (the “Common Stock”), in accordance with the terms of the
Indenture.

 

The Company hereby confirms its agreement with the Initial Purchasers concerning
the purchase and resale of the Securities, as follows:

 

1

--------------------------------------------------------------------------------


 

1.                                      The Securities will be sold to the
Initial Purchasers without being registered under the Securities Act of 1933, as
amended (the “Securities Act”), in reliance upon an exemption therefrom.  The
Company has prepared a preliminary offering memorandum dated March 25, 2015 (the
“Preliminary Offering Memorandum”) and will prepare an offering memorandum dated
the date hereof (the “Offering Memorandum”) setting forth information concerning
the Company and the Securities.  Copies of the Preliminary Offering Memorandum
have been, and copies of the Offering Memorandum will be, delivered by the
Company to the Initial Purchasers pursuant to the terms of this Purchase
Agreement (this “Agreement”).  The Company hereby confirms that it has
authorized the use of the Preliminary Offering Memorandum, the other Time of
Sale Information (as defined below) and the Offering Memorandum in connection
with the offering and resale of the Securities by the Initial Purchasers in the
manner contemplated by this Agreement.  References herein to the Preliminary
Offering Memorandum, the Time of Sale Information and the Offering Memorandum
(each, an “Applicable Memorandum” and collectively, the “Applicable Memoranda”)
shall be deemed to refer to and include any document incorporated by reference
therein and any reference to “amend,” “amendment” or “supplement” with respect
to the Preliminary Offering Memorandum and the Offering Memorandum shall be
deemed to refer to and include any documents filed after such date and
incorporated by reference therein.

 

At or prior to 9:00 A.M., New York City time, on the date of this Agreement (the
“Time of Sale”), the Company had prepared the following information
(collectively, the “Time of Sale Information”): the Preliminary Offering
Memorandum, as supplemented and amended by the written communications listed on
Annex A hereto.

 

2.                                      Purchase and Resale of the Securities. 
(a)  On the basis of the representations, warranties and agreements set forth
herein and subject to the conditions set forth herein, the Company agrees to
issue and sell the Underwritten Securities to the Initial Purchasers as provided
in this Agreement, and each Initial Purchaser agrees, severally and not jointly,
to purchase from the Company the respective principal amount of Underwritten
Securities set forth opposite such Initial Purchaser’s name in Schedule 1 hereto
at a price equal to 94.0% of the principal amount thereof (the “Purchase Price”)
plus accrued interest, if any, from April 7, 2015 to the Closing Date (as
defined below).

 

In addition, the Company agrees to issue and sell the Option Securities to the
Initial Purchasers as provided in this Agreement, and the Initial Purchasers, on
the basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, shall have the option to purchase,
severally and not jointly, from the Company the Option Securities at the
Purchase Price.

 

If any Option Securities are to be purchased, the amount of Option Securities to
be purchased by each Initial Purchaser shall be the amount of Option Securities
which bears the same ratio to the aggregate amount of Option Securities being
purchased as the amount of Underwritten Securities set forth opposite the name
of such Initial Purchaser in Schedule 1 hereto (or such amount increased as set
forth in Section 11 hereof) bears to the aggregate amount of Underwritten
Securities being purchased from the Company by the Initial Purchasers, subject,
however, to such adjustments to eliminate Securities in denominations other than
$1,000 as the Representatives in their reasonable discretion shall make.

 

2

--------------------------------------------------------------------------------


 

The Initial Purchasers may exercise the option to purchase the Option Securities
at any time in whole, or from time to time in part, on or before the thirtieth
day following the date of this Agreement, by written notice from the
Representatives to the Company.  Such notice shall set forth the aggregate
amount of Option Securities as to which the option is being exercised and the
date and time when the Option Securities are to be delivered and paid for which
may be the same date and time as the Closing Date (as hereinafter defined) but
shall not be earlier than the Closing Date nor later than the tenth full
business day (as hereinafter defined) after the date of such notice (unless such
time and date are postponed in accordance with the provisions of Section 11
hereof).  Any such notice shall be given at least two business days prior to the
date and time of delivery specified therein.

 

(b)                                 The Initial Purchasers hereby advise the
Company that they intend to offer the Securities for resale on the terms set
forth herein and in the Time of Sale Information.  Each Initial Purchaser,
severally and not jointly, represents, warrants and agrees that:

 

(i)                                     it is a qualified institutional buyer
within the meaning of Rule 144A under the Securities Act (a “QIB”) and an
accredited investor within the meaning of Rule 501(a) of Regulation D under the
Securities Act (“Regulation D”);

 

(ii)                                  it has not solicited offers for, or
offered or sold, and will not solicit offers for, or offer or sell, the
Securities in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act; and

 

(iii)                               it has not sold the Securities as part of
the initial offering except to persons (including the relevant principal in the
case of any offer or sale involving a fiduciary or agent) whom it reasonably
believes to be QIBs in transactions pursuant to Rule 144A under the Securities
Act (“Rule 144A”) and in connection with each such sale, it has taken or will
take reasonable steps to ensure that the purchaser of the Securities is aware
that such sale is being made in reliance on Rule 144A.

 

(c)                                  Each Initial Purchaser acknowledges and
agrees that the Company and, for purposes of the opinions to be delivered to the
Initial Purchasers pursuant to Sections 7(f) and 7(g), counsel for the Company
and counsel for the Initial Purchasers, respectively, may rely upon the accuracy
of the representations and warranties of the Initial Purchasers, and compliance
by the Initial Purchasers with their agreements, contained in paragraph
(b) above, and each Initial Purchaser hereby consents to such reliance.

 

(d)                                 The Company acknowledges and agrees that the
Initial Purchasers may, in accordance with applicable law, offer and sell
Securities to or through any affiliate of an Initial Purchaser and that any such
affiliate may offer and sell Securities purchased by it to or through any
Initial Purchaser.

 

(e)                                  The Company acknowledges and agrees that
the Initial Purchasers are acting solely in the capacity of an arm’s length
contractual counterparty to the Company with respect to the offering of
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as financial advisors or fiduciaries to, or
agents of, the Company or any other person.  Additionally, neither the
Representatives nor any other Initial Purchaser is

 

3

--------------------------------------------------------------------------------


 

advising the Company or any other person as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction.  The Company shall consult
with its own advisors concerning such matters and shall be responsible for
making its own independent investigation and appraisal of the transactions
contemplated hereby, and neither the Representatives nor any other Initial
Purchaser shall have any responsibility or liability to the Company with respect
thereto.  Any review by the Representatives or any Initial Purchaser of the
Company and the transactions contemplated hereby or other matters relating to
such transactions will be performed solely for the benefit of the
Representatives or such Initial Purchaser, as the case may be, and shall not be
on behalf of the Company or any other person.

 

3.                                      Payment and Delivery.  Payment for the
Securities shall be made by wire transfer in immediately available funds to the
account specified by the Company to the Representatives in the case of the
Underwritten Securities, at the offices of Cooley LLP, One Freedom Square,
Reston Town Center, 11951 Freedom Drive, Reston, VA 20190, at 10:00 a.m., New
York City time, on April 7, 2015, or at such other time or place on the same or
such other date, including by electronic exchange of documents, not later than
the fifth business day thereafter, as the Representatives and the Company may
agree upon in writing, or, in the case of the Option Securities, on the date and
at the time and place specified by the Representatives in the written notice of
the Initial Purchasers’ election to purchase such Option Securities.  The time
and date of such payment for the Underwritten Securities is referred to herein
as the “Closing Date” and the time and date for such payment for the Option
Securities, if other than the Closing Date, is herein referred to as the
“Additional Closing Date”.

 

Payment for the Securities to be purchased on the Closing Date or the Additional
Closing Date, as the case may be, shall be made against delivery to the nominee
of The Depository Trust Company (“DTC”), for the respective accounts of the
Initial Purchasers of the Securities to be purchased on such date of one or more
global notes representing the Securities (collectively, the “Global Note”), with
any transfer taxes payable in connection with the sale of such Securities duly
paid by the Company.  The Global Note will be made available for inspection by
the Representatives at the office of JMP Securities LLC set forth above not
later than 1:00 p.m., New York City time, on the business day prior to the
Closing Date or the Additional Closing Date, as the case may be.

 

4.                                      Representations and Warranties of the
Company.  The Company represents and warrants to each Initial Purchaser that:

 

(a)                                 Preliminary Offering Memorandum.  The
Preliminary Offering Memorandum, as of its date, did not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that the Company makes no
representation and warranty with respect to any statements or omissions made in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representatives or its counsel expressly for use in any Preliminary Offering
Memorandum, it being understood and agreed that the only such information
furnished by any Initial Purchaser consists of the information described as such
in Section 8(b) hereof.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Time of Sale Information. The Time of Sale
Information, at the Time of Sale, did not, and as of the Closing Date and as of
the Additional Closing Date, as the case may be, will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that the Company makes no
representation and warranty with respect to any statements or omissions made in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representatives or its counsel expressly for use in such Time of Sale
Information, it being understood and agreed that the only such information
furnished by any Initial Purchaser consists of the information described as such
in Section 8(b) hereof.

 

(c)                                  Additional Written Communications.  Other
than the Preliminary Offering Memorandum and the Offering Memorandum, the
Company (including its agents and representatives, other than the Initial
Purchasers in their capacity as such) has not made, used, prepared, authorized,
approved or referred to and will not prepare, make, use, authorize, approve or
refer to (x) any “written communication” that constitutes an offer to sell or
solicitation of an offer to buy the Securities (each such communication by the
Company or its agents and representatives (other than a communication referred
to in clauses (i), (ii) and (iii) below) an “Issuer Written Communication”)
other than (i) the Preliminary Offering Memorandum, (ii) the Offering
Memorandum, (iii) the documents listed on Annex A hereto, including a term sheet
substantially in the form of Annex B hereto, which constitute part of the Time
of Sale Information, and (iv) each electronic road show that is a “written
communication” within the meaning of the Securities Act and any other written
communications approved in writing in advance by the Representatives, in each
case used in accordance with Section 5(c) or (y) any general solicitation.  Each
such Issuer Written Communication, when taken together with the Time of Sale
Information, did not, and as of the Closing Date and as of the Additional
Closing Date, as the case may be, will not, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company makes no representation and
warranty with respect to any statements or omissions made in each such Issuer
Written Communication in reliance upon and in conformity with information
relating to any Initial Purchaser furnished to the Company in writing by such
Initial Purchaser through the Representatives or its counsel expressly for use
in such Issuer Written Communication, it being understood and agreed that the
only such information furnished by any Initial Purchaser consists of the
information described as such in Section 8(b) hereof.  Each such Issuer Written
Communication, as of its issue date and at all subsequent times through the
completion of the offer and sale of the Securities or until any earlier date
that the Company notified or notifies the Representatives as described in
Section 5(d), did not, does not and will not include any information that
conflicted, conflicts or will conflict with the information contained in the
Time of Sale Information or the Offering Memorandum, including any document
incorporated by reference therein.

 

(d)                                 Offering Memorandum.  As of the date of the
Offering Memorandum and as of the Closing Date and as of the Additional Closing
Date, as the case may be, the Offering Memorandum does not and will not contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company makes

 

5

--------------------------------------------------------------------------------


 

no representation and warranty with respect to any statements or omissions made
in reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representatives or its counsel expressly for use in the Offering Memorandum,
it being understood and agreed that the only such information furnished by any
Initial Purchaser consists of the information described as such in
Section 8(b) hereof.

 

(e)                                  Incorporated Documents.  The documents
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum, when filed with the Securities and Exchange Commission (the
“Commission”) (or, in the case of documents that have been amended by amendments
filed with the Commission and incorporated by reference in each of the Time of
Sale Information and the Offering Memorandum, when so amended), conformed or
will conform, as the case may be, in all material respects to the requirements
of the Exchange Act, and the rules and regulations of the Commission thereunder,
and when filed with the Commission (or, in the case of documents that have been
amended by amendments filed with the Commission and incorporated by reference in
each of the Time of Sale Information and the Offering Memorandum, upon the
filing of such amendment) did not or will not, as the case may be, contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

 

(f)                                   Organization and Good Standing of the
Company.  The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with power
and authority (corporate and other) to own, lease and operate its properties and
conduct its business as described in the Applicable Memoranda and to enter into
and perform its obligations under this Agreement, and has been duly qualified as
a foreign corporation for the transaction of business and is in good standing
under the laws of each other jurisdiction in which it owns or leases properties
or conducts any business so as to require such qualification, except where the
failure so to qualify or be in good standing would not have a material adverse
effect on the business, properties, financial position, results of operations or
business prospects of the Company and its Subsidiaries taken as a whole or would
prevent or impair the consummation of the transactions contemplated by this
Agreement (a “Material Adverse Effect”).

 

(g)                                  Organization and Good Standing of the
Company’s subsidiaries. Each subsidiary of the Company (each a “Subsidiary”) has
been duly incorporated (or organized) and is validly existing as a corporation
(or other organization) in good standing under the laws of the jurisdiction of
its incorporation (or organization), with power and authority to own, lease and
operate its properties and conduct its business as described in the Applicable
Memoranda, and has been duly qualified as a foreign corporation (or other
organization) for the transaction of business and is in good standing under the
laws of each other jurisdiction in which its owns or leases properties or
conducts any business so as to require such qualification, except where the
failure so to qualify or be in good standing would not have a material adverse
effect on the company and the Subsidiaries, considered as one enterprise; all of
the issued and outstanding capital stock (or other ownership interests) of each
Subsidiary has been duly and validly authorized and issued, is fully paid and
non-assessable and is owned by the Company, directly or through Subsidiaries,
free and clear of any security interest, mortgage, pledge, lien,

 

6

--------------------------------------------------------------------------------


 

encumbrance, claim or equity. The Subsidiaries listed in Schedule 2 to this
Agreement are the only significant subsidiaries (as defined in Rule 1-02 of
Regulation S-X under the Exchange Act) of the Company.

 

(h)                                 Financial Statements. The financial
statements and the related notes thereto included or incorporated by reference
in each of the Time of Sale Information and the Offering Memorandum present
fairly the consolidated financial position of the Company and its Subsidiaries
as of the dates indicated and the consolidated results of their operations and
the consolidated changes in their cash flows for the periods specified; such
financial statements have been prepared in conformity with U.S. generally
accepted accounting principles (“GAAP”) applied on a consistent basis throughout
the periods covered thereby; the other financial information included or
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum has been derived from the accounting records of the Company
and its Subsidiaries and presents fairly in all material respects the
information shown thereby; the pro forma financial information and the related
notes thereto included or incorporated by reference in each of the Time of Sale
Information and the Offering Memorandum have been prepared in accordance with
the Commission’s rules and guidance with respect to pro forma financial
information, and the assumptions underlying such pro forma financial information
are reasonable and are set forth in each of the Time of Sale Information and the
Offering Memorandum; assuming the Time of Sale Information and the Offering
Memorandum were a prospectus included in a registration statement under the
Securities Act, there are no financial statements (historical or pro forma) that
are required to be included or incorporated by reference in the Time of Sale
Information or the Offering Memorandum (or any document incorporated by
reference) that are not included or incorporated by reference as required; the
Company and its Subsidiaries do not have any material liabilities or
obligations, direct or contingent (including any off-balance sheet obligations)
that, assuming the Time of Sale Information and the Offering Memorandum were a
prospectus included in a registration statement under the Securities Act, would
be required to be described in the Time of Sale Information or Offering
Memorandum.

 

(i)                                     No Material Adverse Change.  Except as
described in the Time of Sale Information or the Offering Memorandum, since the
date of the most recent financial statements of the Company included or
incorporated by reference therein, (i) there has not been any change in the
capital stock or long-term debt of the Company or any of its Subsidiaries, or
any dividend or distribution of any kind declared, set aside for payment, paid
or made by the Company on any class of capital stock, or any material adverse
change, or any development involving a prospective material adverse change, in
or affecting the business, properties, management, financial position or results
of operations of the Company and its Subsidiaries taken as a whole; (ii) neither
the Company nor any of its Subsidiaries has entered into any transaction or
agreement that is material to the Company and its Subsidiaries taken as a whole
or incurred any liability or obligation, direct or contingent, that is material
to the Company and its Subsidiaries taken as a whole; and (iii) neither the
Company nor any of its Subsidiaries has sustained any material loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor disturbance or dispute or
any action, order or decree of any court or arbitrator or governmental or
regulatory authority.

 

(j)                                    Capitalization.  The Company has an
authorized capitalization as set forth in each of the Time of Sale Information
and the Offering Memorandum under the heading

 

7

--------------------------------------------------------------------------------


 

“Capitalization”; such authorized capital stock of the Company conforms as to
legal matters in all material respects to the description thereof contained in
the Time of Sale Information and the Offering Memorandum; there are no
outstanding options to purchase, or any rights or warrants to subscribe for, or
any securities or obligations convertible into, or any contracts or commitments
to issue or sell, any shares of Common Stock, any shares of capital stock of any
subsidiary, or any such warrants, convertible securities or obligations, except
(A) as referred to or incorporated by reference in the Time of Sale Information
and the Offering Memorandum, (B) for shares of Common Stock and options to
purchase shares of Common Stock granted under, or contracts or commitments
pursuant to, the Company’s previous or currently existing stock option and other
similar officer, director or employee benefit plans, and (C) subsequent
issuances, if any, pursuant to this Agreement; except for stock purchase plans
or as set forth or incorporated by reference in the Time of Sale Information and
the Offering Memorandum, there are no contracts, commitments, agreements,
arrangements, understandings or undertakings of any kind to which the Company is
a party, or by which it is bound, granting to any person the right to require
either the Company to file a registration statement under the Securities Act
with respect to any securities of the Company or requiring the Company to
include such securities with the Securities registered pursuant to any
registration statement; the shares of Common Stock outstanding on the date
hereof have been duly authorized and are validly issued, fully paid and
non-assessable; and all the outstanding shares of capital stock or other equity
interests of each subsidiary of the Company have been duly and validly
authorized and issued, are fully paid and non-assessable and (except, in the
case of any foreign subsidiary, for directors’ qualifying shares) are owned
directly or indirectly by the Company, free and clear of any lien, charge,
encumbrance, security interest, restriction on voting or transfer or any other
claim of any third party, except for such liens, charges, encumbrances, security
interests or claims that would not individually or in the aggregate, have a
Material Adverse Effect.

 

(k)                                 Stock Options.  Except as described in each
of the Time of Sale Information and the Offering Memorandum, with respect to the
stock options (the “Stock Options”) granted pursuant to the stock-based
compensation plans of the Company and its Subsidiaries (the “Company Stock
Plans”), (i) each Stock Option designated by the Company at the time of grant as
an “incentive stock option” under Section 422 of the Code so qualifies,
(ii) each grant of a Stock Option was duly authorized no later than the date on
which the grant of such Stock Option was by its terms to be effective (the
“Grant Date”) by all necessary corporate action, including, as applicable,
approval by the board of directors of the Company (or a duly constituted and
authorized committee thereof) and any required stockholder approval by the
necessary number of votes or written consents, (iii) each such grant was made in
accordance with the material terms of the Company Stock Plans, the Exchange Act
and all other applicable laws and regulatory rules or requirements, including
the rules of The NASDAQ Global Market (“NASDAQ”) and any other exchange on which
Company securities are traded and (iv) each such grant was or has now been
properly accounted for in accordance with GAAP in the financial statements
(including the related notes) of the Company and disclosed in the Company’s
filings with the Commission in accordance with the Exchange Act and all other
applicable laws, except, in the cases of clauses (i), (ii), (iii), and (iv),
where any such failure, violation or default that would not individually or in
the aggregate, have a Material Adverse Effect.

 

(l)                                     Due Authorization.  The Company has full
right, power and authority to execute and deliver this Agreement, the Securities
and the Indenture (collectively, the “Transaction

 

8

--------------------------------------------------------------------------------


 

Documents”) and to perform its obligations hereunder and thereunder; and all
action required to be taken by the Company for the due and proper authorization,
execution and delivery of each of the Transaction Documents and the consummation
of the transactions contemplated thereby has been duly and validly taken.

 

(m)                             The Indenture.  The Indenture has been duly
authorized by the Company and, when duly executed and delivered in accordance
with its terms by each of the parties thereto, will constitute a valid and
legally binding agreement of the Company enforceable against the Company in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability
(collectively, the “Enforceability Exceptions”).

 

(n)                                 The Purchase Agreement.  This Agreement has
been duly authorized, executed and delivered by the Company.

 

(o)                                 The Securities.  The Securities have been
duly authorized by the Company and, when duly executed, authenticated, issued
and delivered as provided in the Indenture and paid for as provided herein, will
be duly and validly issued and outstanding and will constitute valid and legally
binding obligations of the Company enforceable against the Company in accordance
with their terms, subject to the Enforceability Exceptions, and will be entitled
to the benefits of the Indenture.

 

(p)                                 The Underlying Securities.  The maximum
number of shares of Underlying Securities issuable upon conversion of the
Securities (including the maximum number of shares of Underlying Securities that
may be issued upon conversion of the Securities in connection with a Make-Whole
Fundamental Change (as such term is defined in the Indenture), and assuming the
Company elects to issue and deliver solely shares of Underlying Securities in
respect of all such conversions) (the “Maximum Number of Underlying Securities”)
have been duly authorized and reserved for issuance upon such conversion by all
necessary corporate action and such Maximum Number of Underlying Shares, when
issued upon such conversion, will be validly issued and will be fully paid and
non-assessable; no holder of such shares will be subject to personal liability
solely by reason of being such a holder; and the issuance of such Maximum Number
of Underlying Shares upon such conversion will not be subject to the preemptive
or other similar rights of any securityholder of the Company.

 

(q)                                 Descriptions of Certain Transaction
Documents.  The Common Stock and the Indenture will conform in all material
respects to the description thereof contained in each of the Time of Sale
Information and the Offering Memorandum.

 

(r)                                    No Violation or Default.  Neither the
Company nor any of the Subsidiaries is (i) in violation of its certificate or
articles of incorporation or bylaws (or other organization documents) or (ii) in
violation of any law, ordinance, administrative or governmental rule or
regulation applicable to the Company or any of the Subsidiaries, or (iii) in
violation of any decree of any court or governmental agency or body having
jurisdiction over the Company or any of the Subsidiaries, or (iv) in default in
the performance of any obligation, agreement or condition contained in any bond,
debenture, note or any other evidence of indebtedness or in any agreement,
indenture, lease or other instrument to which the Company or any of the
Subsidiaries

 

9

--------------------------------------------------------------------------------


 

is a party or by which any of them or any of their respective properties may be
bound, except, in the case of clauses (ii), (iii) and (iv), where any such
violation or default, individually or in the aggregate, would not have a
Material Adverse Effect.

 

(s)                                   No Conflicts.  The execution, delivery and
performance by the Company of each of the Transaction Documents, the issuance
and sale of the Securities (including the issuance of the Maximum Number of
Underlying Securities upon conversion thereof) and compliance by the Company
with the terms thereof and the consummation of the transactions contemplated by
the Transaction Documents or the Time of Sale Information and the Offering
Memorandum will not (i) conflict with or result in a breach or violation of any
of the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or any of its Subsidiaries pursuant to, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its Subsidiaries is a party or by which the Company
or any of its Subsidiaries is bound or to which any of the property or assets of
the Company or any of its Subsidiaries is subject, (ii) result in any violation
of the provisions of the certificate or articles of incorporation or by-laws (or
other organization documents) of the Company or any of the Subsidiaries, or
(iii) result in the violation of any law or statute or any judgment, order,
rule or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of clauses (i) and (iii) above, for any such
conflict, breach, violation or default that would not, individually or in the
aggregate, have a Material Adverse Effect.

 

(t)                                    No Consents Required.  No consent,
approval, authorization, order, registration or qualification of or with any
court or arbitrator or governmental or regulatory authority is required for the
execution, delivery and performance by the Company of each of the Transaction
Documents, the issuance and sale of the Securities (including the issuance of
the Maximum Number of Underlying Securities upon conversion thereof) and
compliance by the Company with the terms thereof and the consummation of the
transactions contemplated by the Transaction Documents or the Time of Sale
Information and the Offering Memorandum, except for such consents, approvals,
authorizations, orders and registrations or qualifications as may be required
under applicable state securities laws in connection with the purchase and
resale of the Securities by the Initial Purchasers, and except for the other
consents, approvals, authorizations, orders, registrations or qualifications
expressly contemplated by this Agreement.

 

(u)                                 Legal Proceedings.  Other than as set forth
in the Time of Sale Information and Offering Memorandum, there are no legal or
governmental proceedings pending to which the Company or any of the Subsidiaries
is a party or of which any property of the Company or any of the Subsidiaries is
the subject which, if determined adversely to the Company or the Subsidiary,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, or which are required to be described in the Applicable
Memoranda; and, to the Company’s knowledge, no such proceedings are threatened
or contemplated by governmental authorities or others.

 

(v)                                 Independent Accountants.  Grant Thornton
LLP, who has certified certain financial statements of the Company’s
Subsidiaries are independent public accountants as required by the Securities
Act and the rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board (United States).  The financial statements,

 

10

--------------------------------------------------------------------------------


 

together with related schedules and notes, included in the Applicable Memoranda
comply in all material respects with the requirements of the Securities Act and
present fairly the consolidated financial position, results of operations and
changes in financial position of the Company’s Subsidiaries on the basis stated
in the Applicable Memoranda at the respective dates or for the respective
periods to which they apply; such statements and related schedules and notes
have been prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods involved, except as disclosed
therein; and the selected financial data and the summary financial data included
or incorporated by reference in the Applicable Memoranda present fairly the
information shown therein and have been compiled on a basis consistent with that
of the financial statements included in the Applicable Memoranda.

 

(w)                               Title to Real and Personal Property.  Each of
the Company and each Subsidiary has good and marketable title to all real and
personal property owned by it, in each case free and clear of all liens,
encumbrances and defects except such as are described in the Applicable
Memoranda except where such failure of good and marketable title, individually
or in the aggregate, would not be reasonably expected to have a Material Adverse
Effect; and any real property and buildings held under lease by the Company or
any Subsidiary are held under valid, subsisting and enforceable leases with such
exceptions as are not material and do not interfere with the use made and
proposed to be made of such property and buildings by the Company or any
Subsidiary.

 

(x)                                 Intellectual Property.  The Company and the
Subsidiaries own or possess, all inventions, copyrights, know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks and
trade names, patents and patent rights (collectively “Intellectual Property”)
material to carrying on their businesses as described in the Applicable
Memoranda, except where the failure to possess sufficient rights to such
Intellectual Property would not, alone or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Neither the Company nor any
Subsidiary has received any correspondence relating to any Intellectual
Property, apart from any correspondence received from any intellectual property
office during prosecution of the Intellectual Property, or notice of
infringement of or conflict with asserted rights of others with respect to any
Intellectual Property which would render any Intellectual Property invalid or
inadequate to protect the interest of the Company and the Subsidiaries and which
infringement or conflict (if the subject of any unfavorable decision, ruling or
finding) or invalidity or inadequacy, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

 

(y)                                 No Undisclosed Relationships.  No
relationship, direct or indirect, exists between or among the Company or any of
its Subsidiaries, on the one hand, and the directors, officers, stockholders or
other affiliates of the Company or any of its Subsidiaries, on the other, that
would be required by the Securities Act to be described in a registration
statement to be filed with the Commission and that is not so described in each
of the Time of Sale Information and the Offering Memorandum.

 

(z)                                  Investment Company Act.  Neither the
Company nor any of its Subsidiaries is, and after giving effect to the offering
and sale of the Securities and the application of the proceeds thereof as
described in each of the Time of Sale Information and the Offering Memorandum,

 

11

--------------------------------------------------------------------------------


 

none of them will be required to register as an “investment company” or an
entity “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder (collectively, the “Investment Company Act”).

 

(aa)                          Taxes.  All United States federal income tax
returns of the Company and the Subsidiaries required by law to be filed have
been filed (or the Company has properly requested and received an extension
thereon) and all taxes shown by such returns or otherwise assessed, which are
due and payable, have been paid, except assessments against which appeals have
been or will be promptly taken and as to which adequate reserves have been
provided. The Company and the Subsidiaries have filed (or properly requested and
received an extension on) all other tax returns that are required to have been
filed by them pursuant to applicable foreign, state, local or other law, and
have paid all taxes due pursuant to such returns or pursuant to any assessment
received by the Company or any Subsidiary except for such taxes, if any, as are
being contested in good faith and as to which adequate reserves have been
provided, except insofar as the failure to file such returns or pay such taxes
or assessments, individually or in the aggregate, would not result in a Material
Adverse Effect.  The charges, accruals and reserves on the books of the Company
and the Subsidiaries in respect of any income and corporation tax liability for
any years not finally determined are adequate to meet any assessments or
re-assessments for additional income tax for any years not finally determined.

 

(bb)                          Licenses and Permits.  The Company and the
Subsidiaries possess all permits, licenses, approvals, consents and other
authorizations (collectively, “Permits”) issued by the appropriate federal,
state, local or foreign regulatory agencies or bodies necessary to conduct the
businesses now operated by them, except where the failure to so possess would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company and the Subsidiaries are in compliance with the
terms and conditions of all such Permits and all of the Permits are valid and in
full force and effect, except, in each case, where the failure so to comply or
where the invalidity of such Permits or the failure of such Permits to be in
full force and effect, individually or in the aggregate, would not have a
Material Adverse Effect; and neither the Company nor any Subsidiary has received
any notice of proceedings relating to the revocation or material modification of
any such Permits.

 

(cc)                            No Labor Disputes.  No material labor dispute
with the employees of the Company or the Subsidiaries exists, or, to the
knowledge of the Company, is imminent.  The Company is not aware of any existing
or imminent labor disturbance by the employees of any of its or any Subsidiary’s
principal suppliers, manufacturers, customers or contractors, which,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect.

 

(dd)                          Compliance with Environmental Laws.  Neither the
Company nor any of the Subsidiaries is in violation of any statute or any rule,
regulation, decision or order of any governmental agency or body or any court,
domestic or foreign, relating to the use, production, disposal or release of
hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, “environmental laws”), owns or operates any real property
contaminated with any substance that is subject to any environmental laws, is
liable for any off-site disposal or contamination

 

12

--------------------------------------------------------------------------------


 

pursuant to any environmental laws, or is subject to any claim relating to any
environmental laws, which violation, contamination, liability or claim,
individually or in the aggregate, would have a Material Adverse Effect; and the
Company is not aware of any pending investigation which might lead to such a
claim.

 

(ee)                            Compliance with ERISA.  Each employee benefit
plan, including any plan within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) and any plan
governed by laws and regulations of jurisdictions outside of the United States,
that is maintained, administered or contributed to by the Company or any
Subsidiary for employees or former employees of the Company, any Subsidiary or
their respective affiliates has been maintained in compliance with its terms and
the requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA, the Internal Revenue Code of 1986, as
amended (the “Code”), and all applicable foreign laws and regulations, except to
the extent that failure to so comply, individually or in the aggregate, would
not have a Material Adverse Effect.  No prohibited transaction, within the
meaning of Section 406 of ERISA or Section 4975 of the Code has occurred with
respect to any such plan excluding transactions effected pursuant to a statutory
or administrative exemption.

 

(ff)                              Disclosure Controls.  The Company and its
subsidiaries maintain disclosure controls and procedures (as such term is
defined in Rule 13a-15 (e) of the Exchange Act) that comply with the
requirements of the Exchange Act. The Company and its Subsidiaries have carried
out evaluations of the effectiveness of their disclosure controls and procedures
as required by Rule 13a-15 of the Exchange Act, and such disclosure controls and
procedures are effective.

 

(gg)                            Accounting Controls.  The Company and its
Subsidiaries maintain systems of “internal control over financial reporting” (as
defined in Rule 13a-15(f) of the Exchange Act) that comply with the requirements
of the Exchange Act and that are sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. 
Except as disclosed in each of the Time of Sale Information and the Offering
Memorandum, there were no material weaknesses in the Company’s internal controls
as of December 31, 2014.  The Company’s auditors and the Audit Committee of the
Board of Directors of the Company have been advised of: (i) all significant
deficiencies and material weaknesses in the design or operation of internal
controls over financial reporting which are reasonably likely to adversely
affect the Company’s ability to record, process, summarize and report financial
information; and (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal controls over financial reporting.

 

(hh)                          eXtensible Business Reporting Language.  The
interactive data in eXtensible Business Reporting Language incorporated by
reference in the Time of Sale Information and the Offering Memorandum fairly
presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.

 

13

--------------------------------------------------------------------------------


 

(ii)                                  Insurance.  The Company and the
Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts the Company deems adequate for
their respective businesses as currently conducted; neither the Company nor any
Subsidiary has been refused any insurance coverage sought or applied for; and
the Company has no reason to believe that either it or any Subsidiary will not
be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business at a cost that in the aggregate, would not have a
Material Adverse Effect.

 

(jj)                                No Unlawful Payments.  Neither the Company
nor any of its Subsidiaries, or to the knowledge of the Company, any director,
officer, agent, employee or other person associated with or acting on behalf of
the Company or any of its Subsidiaries, has (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds,
(iii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977, or (iv) made any bribe, unlawful rebate, payoff,
influence payment, kickback or other unlawful payment.

 

(kk)                          Compliance with Money Laundering Laws.  The
operations of the Company and its Subsidiaries are and have been conducted at
all times in compliance with applicable financial recordkeeping and reporting
requirements, including those of the Bank Secrecy Act, as amended by Title III
of the Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and the money
laundering statutes of all jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its Subsidiaries with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company, threatened.

 

(ll)                                  Compliance with OFAC.

 

(i)                                     Neither the Company nor any of its
Subsidiaries, nor any director, officer, or employee thereof, nor, to the
Company’s knowledge, any agent, affiliate or representative of the Company or
any of its Subsidiaries, is an individual or entity (“Person”) that is, or is
owned or controlled by a Person that is: (A) the subject of any sanctions
administered or enforced by the U.S. Department of Treasury’s Office of Foreign
Assets Control, the United Nations Security Council, the European Union, Her
Majesty’s Treasury, or other relevant sanctions authority (collectively,
“Sanctions”); nor (B) located, organized or resident in a country or territory
that is the subject of Sanctions (including, without limitation, Cuba, Iran,
North Korea, Sudan and Syria).

 

(ii)                                  the Company will not directly or
indirectly use the proceeds of the offering of the Securities hereunder, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person: (A) to fund or facilitate any activities
or business of or with any Person or in any country or territory that, at the
time of such funding or facilitation, is the subject of Sanctions; or (B) in any
other

 

14

--------------------------------------------------------------------------------


 

manner that will result in a violation of Sanctions by any Person (including any
Person participating in the offering, whether as underwriter, advisor, investor
or otherwise).

 

(iii)                               For the past five years, the Company and its
Subsidiaries have not knowingly engaged in, are not now knowingly engaged in,
and will not engage in, any dealings or transactions with any Person, or in any
country or territory, that at the time of the dealing or transaction is or was
the subject of Sanctions.

 

(mm)                  Restrictions on Subsidiaries.  Except as disclosed in the
Time of Sale Information and the Offering Memorandum, no Subsidiary of the
Company is currently prohibited, directly or indirectly, under any agreement or
other instrument to which it is a party or is subject, from paying any dividends
to the Company, from making any other distribution on such Subsidiary’s capital
stock, from repaying to the Company any loans or advances to such Subsidiary
from the Company or from transferring any of such Subsidiary’s properties or
assets to the Company or any other Subsidiary of the Company.

 

(nn)                          No Broker’s Fees.  Neither the Company nor any of
its Subsidiaries is a party to any contract, agreement or understanding with any
person (other than the Transaction Documents) that would give rise to a valid
claim against any of them or any Initial Purchaser for a brokerage commission,
finder’s fee or like payment in connection with the offering and sale of the
Securities.

 

(oo)                          Rule 144A Eligibility.  On the Closing Date, the
Securities will not be of the same class as securities listed on a national
securities exchange registered under Section 6 of the Exchange Act or quoted in
an automated inter-dealer quotation system.

 

(pp)                          No Integration.  Neither the Company nor any of
its affiliates (as defined in Rule 501(b) of Regulation D) has, directly or
through any agent, sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Securities Act), that
is or will be integrated with the sale of the Securities in a manner that would
require registration of the Securities under the Securities Act.

 

(qq)                          No General Solicitation.  None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no representation is made) has
solicited offers for, or offered or sold, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act.

 

(rr)                                Securities Law Exemptions.  Assuming the
accuracy of the representations and warranties of the Initial Purchasers
contained in Section 2(b) and their compliance with their agreements set forth
therein, it is not necessary, in connection with the issuance and sale of the
Securities to the Initial Purchasers and the offer, resale and delivery of the
Securities by the Initial Purchasers in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum, to register
the Securities under the Securities Act or to qualify the Indenture under the
Trust Indenture Act.

 

15

--------------------------------------------------------------------------------


 

(ss)                              No Stabilization.  The Company has not taken,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities or the Underlying Securities.

 

(tt)                                Margin Rules.  Neither the issuance, sale
and delivery of the Securities nor the application of the proceeds thereof by
the Company as described in each of the Time of Sale Information and the
Offering Memorandum will violate Regulation T, U or X of the Board of Governors
of the Federal Reserve System or any other regulation of such Board of
Governors.

 

(uu)                          Forward-Looking Statements.  No forward-looking
statement (within the meaning of Section 27A of the Securities Act and
Section 21E of the Exchange Act) included or incorporated by reference in any of
the Time of Sale Information or the Offering Memorandum has been made or
reaffirmed without a reasonable basis or has been disclosed other than in good
faith.

 

(vv)                          Statistical and Market Data.  Nothing has come to
the attention of the Company that has caused the Company to believe that the
statistical and market-related data included or incorporated by reference in
each of the Time of Sale Information and the Offering Memorandum is not based on
or derived from sources that are reliable and accurate.

 

(ww)                      Registration Rights. Except as disclosed in the Time
of Sale Information or Offering Memorandum, there are no persons with
registration rights or other similar rights to have securities registered
pursuant to a registration statement or otherwise registered by the Company or
any Subsidiary under the Securities Act or on any public securities exchange.

 

(xx)                          Health Care Laws.  Except as described in the
Applicable Memoranda, and except as would not, individually or in the aggregate,
have or may reasonably be expected to have a Material Adverse Effect:
(i) neither the Company nor any of its Subsidiaries has received any notice of
adverse filing, warning letter, untitled letter or other correspondence or
written notice from the U.S. Food and Drug Administration or other relevant
regulatory authorities, or any other court or arbitrator or federal, state,
local or foreign governmental or regulatory authority, alleging or asserting
noncompliance with the Federal Food, Drug and Cosmetic Act (21 U.S.C. § 301 et
seq.) (the “FFDCA”), or similar state, federal or foreign law or regulation;
(ii) the Company and each Subsidiary is and has been in compliance with
applicable health care laws, including without limitation, the FFDCA and the
federal Anti-Kickback Statute (42 U.S.C. § 1320a-7b(b)), and the regulations
promulgated pursuant to such (a) laws, (b) comparable state laws and (c) all
other local, state, federal, national, supranational and foreign laws
(collectively, “Health Care Laws”); (iii) the Company and each Subsidiary
possesses all licenses, certificates, approvals, clearances, authorizations,
permits and supplements or amendments thereto required by any such Health Care
Laws and/or to carry on its businesses as now or proposed to be conducted
(“Authorizations”) and such Authorizations are valid and in full force and
effect and neither the Company nor any Subsidiary is in violation of any term of
any such Authorizations; (iv) neither the Company nor any Subsidiary received
written notice of any ongoing claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any U.S. or
non-U.S. federal, national, state, local or other governmental or regulatory
authority, governmental or regulatory agency or body, court, arbitrator or
self-regulatory organization (each, a “Governmental Authority”) alleging that
any product operation or activity is in

 

16

--------------------------------------------------------------------------------


 

violation of any Health Care Laws or Authorizations or has any knowledge that
any such Governmental Authority or third party is considering any such claim,
litigation, arbitration, action, suit, investigation or proceeding; (v) neither
the Company nor any Subsidiary has received written notice that any Governmental
Authority has taken, is taking or intends to take action to limit, suspend,
modify or revoke any Authorizations or has any knowledge that any such
Governmental Authority is considering such action; and (vi) the Company and each
Subsidiary has filed, maintained or submitted all reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments as required by any Health Care Laws or Authorizations and that all
such reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments were complete, correct and not
misleading on the date filed (or were corrected or supplemented by a subsequent
submission).

 

(yy)                          Clinical Trials.  To the knowledge of the Company,
the pre-clinical and clinical studies and trials conducted by or on behalf of
the Company and each Subsidiary have been and, if still pending, are being
conducted with reasonable care and in accordance with the protocols submitted to
the FDA or comparable Governmental Authorities and all Health Care Laws and
Authorizations; the descriptions of the results of such pre-clinical and
clinical studies and trials contained in the Applicable Memoranda are accurate
and complete in all material respects and fairly present the data derived from
such pre-clinical and clinical studies and trials; except to the extent
disclosed in the Applicable Memoranda, neither the Company nor any Subsidiary is
aware of any pre-clinical or clinical studies or trials, the results of which
the Company believes reasonably call into question the pre-clinical or clinical
studies or trials described or referred to in the Applicable Memoranda when
viewed in the context in which such results are described; and neither the
Company nor any of the Subsidiaries has received any written notices or
correspondence from any Governmental Authority requiring the termination,
suspension or material modification of any pre-clinical or clinical study or
trial conducted by or on behalf of the Company or any Subsidiary.

 

(zz)                            Material Relationship.  Except as disclosed in
the Applicable Memoranda, neither the Company nor any Subsidiary (i) has any
material lending or similar relationship with any Initial Purchaser or lending
affiliate of any Initial Purchaser and (ii) intends to use any of the proceeds
from the sale of the Securities to repay any outstanding debt owed to any
affiliate of any Initial Purchaser.

 

(aaa)                   Sarbanes-Oxley Act.  There is and has been no failure on
the part of the Company or any of the Company’s directors or officers, in their
capacities as such, to comply with any provision of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith,
including Section 402 related to loans and Section 302 and 906 related to
certifications.

 

5.                                      Further Agreements of the Company.  The
Company covenants and agrees with each Initial Purchaser that:

 

(a)                                 Delivery of Copies.  The Company will
deliver to the Initial Purchasers as many copies of the Preliminary Offering
Memorandum, any other Time of Sale Information, any Issuer Written Communication
(other than electronic road show presentations) and the Offering

 

17

--------------------------------------------------------------------------------


 

Memorandum (including all amendments and supplements thereto) as the
Representatives may reasonably request.

 

(b)                                 Offering Memorandum, Amendments or
Supplements.  Before finalizing the Offering Memorandum or making or
distributing any amendment or supplement to any of the Time of Sale Information
or the Offering Memorandum or filing with the Commission any document that will
be incorporated by reference therein, the Company will furnish to the
Representatives and counsel for the Initial Purchasers a copy of the proposed
Offering Memorandum or such amendment or supplement or document to be
incorporated by reference therein for review, and will not distribute any such
proposed Offering Memorandum, amendment or supplement or file any such document
with the Commission to which the Representatives reasonably object.

 

(c)                                  Additional Written Communications.  Before
using, authorizing, approving or referring to any Issuer Written Communication,
the Company will furnish to the Representatives and counsel for the Initial
Purchasers a copy of such written communication for review and will not use,
authorize, approve or refer to any such written communication to which the
Representatives reasonably object.

 

(d)                                 Notice to the Representatives.  The Company
will advise the Representatives promptly, and confirm such advice in writing,
(i) of the issuance by any governmental or regulatory authority of any order
preventing or suspending the use of any of the Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum or the initiation or
threatening of any proceeding for that purpose; (ii) of the occurrence of any
event at any time prior to the completion of the resales of the Securities by
the Initial Purchasers as a result of which any of the Time of Sale Information,
any Issuer Written Communication or the Offering Memorandum as then amended or
supplemented would include any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances existing when such Time of Sale Information, Issuer
Written Communication or the Offering Memorandum is delivered to a purchaser,
not misleading; and (iii) of the receipt by the Company of any notice with
respect to any suspension of the qualification of the Securities for offer and
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose; and the Company will use its reasonable best efforts to prevent
the issuance of any such order preventing or suspending the use of any of the
Time of Sale Information, any Issuer Written Communication or the Offering
Memorandum or suspending any such qualification of the Securities and, if any
such order is issued, will obtain as soon as possible the withdrawal thereof.

 

(e)                                  Ongoing Compliance of the Offering
Memorandum and Time of Sale Information.  (1) If at any time prior to the
completion of the resales of the Securities by the Initial Purchasers (i) any
event shall occur or condition shall exist as a result of which the Offering
Memorandum as then amended or supplemented would include any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances existing when the
Offering Memorandum is delivered to a purchaser, not misleading or (ii) it is
necessary to amend or supplement the Offering Memorandum to comply with
applicable law, the Company will promptly notify the Initial Purchasers thereof
and forthwith prepare and, subject to paragraph (b) above, furnish to the
Initial Purchasers such

 

18

--------------------------------------------------------------------------------


 

amendments or supplements to the Offering Memorandum (or any document to be
filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in the Offering Memorandum as so amended or
supplemented (or including such document to be incorporated by reference
therein) will not, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, be misleading or so that the Offering
Memorandum will comply with law and (2) if at any time prior to the Closing Date
(i) any event shall occur or condition shall exist as a result of which any of
the Time of Sale Information as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Time of Sale Information to comply with law, the Company
will immediately notify the Initial Purchasers thereof and forthwith prepare
and, subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to any of the Time of Sale Information (or any
document to be filed with the Commission and incorporated by reference therein)
as may be necessary so that the statements in any of the Time of Sale
Information as so amended or supplemented will not, in light of the
circumstances under which they were made, be misleading.

 

(f)                                   Blue Sky Compliance.  The Company will
qualify the Securities for offer and sale under the securities or Blue Sky laws
of such jurisdictions as the Representatives shall reasonably request and will
continue such qualifications in effect so long as required for the offering and
resale of the Securities; provided that the Company shall not be required to
(i) qualify as a foreign corporation or other entity or as a dealer in
securities in any such jurisdiction where it would not otherwise be required to
so qualify, (ii) file any general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any such jurisdiction if it
is not otherwise so subject.

 

(g)                                  Clear Market.  Without the prior written
consent of the Representatives, the Company will not, during the period ending
90 days after the date of the Offering Memorandum, (i) offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, lend or
otherwise transfer or dispose of, directly or indirectly, any Common Stock or
any securities convertible into or exercisable or exchangeable for Common Stock
or (ii) enter into any swap or other agreement that transfers, in whole or in
part, any of the economic consequences of ownership of Common Stock, whether any
such transaction described in clause (i) or (ii) above is to be settled by
delivery of Common Stock or such other securities, in cash or otherwise, other
than (1) the issuance of equity based awards granted pursuant to the Company’s
benefit plans existing on the date hereof that are referred to in the Offering
Memorandum, as such plans may be amended, (2) the issuance of shares of Common
Stock upon the exercise of any such equity based awards, (3) any shares of stock
of the Company issued upon the conversion of securities outstanding on the date
of this Agreement and described in the Time of Sale Information, (4) the filing
of a registration statement on Form S-8 relating to the shares of Common Stock
granted pursuant to the Company’s equity incentive plans existing as of the
Closing Date, and (5) shares of Common Stock or any securities convertible into,
or exercisable, or exchangeable for, shares of Common Stock issued, sold or
delivered in connection with any acquisition or strategic investment (including
any joint venture, strategic alliance or partnership) as long as (x) the
aggregate number of shares of Common Stock issued or issuable does not exceed 5%
of the number of

 

19

--------------------------------------------------------------------------------


 

shares of Common Stock outstanding immediately after the issuance and sale of
the Underwritten Securities, and (y) each recipient of any such shares or other
securities agrees to restrictions on the resale of such securities that are
consistent with the lock-up letter set forth in Exhibit A hereof for the
remainder of the 90-day restricted period.

 

(h)                                 Use of Proceeds.  The Company will apply the
net proceeds from the sale of the Securities as described in each of the Time of
Sale Information and the Offering Memorandum under the heading “Use of
Proceeds”.

 

(i)                                     Underlying Securities. The Company will
reserve and keep available at all times, free of pre-emptive rights, the Maximum
Number of Underlying Securities for the purpose of enabling the Company to
satisfy all obligations to issue the Underlying Securities upon conversion of
the Securities (assuming the maximum conversion rate under any “make-whole”
adjustment applies).  The Company will use its reasonable best efforts to cause
the Maximum Number of Underlying Securities to be listed on NASDAQ and maintain
such listing.

 

(j)                                    Supplying Information.  While the
Securities remain outstanding and are “restricted securities” within the meaning
of Rule 144(a)(3) under the Securities Act, the Company will, during any period
in which the Company is not subject to and in compliance with Section 13 or
15(d) of the Exchange Act, furnish to holders of the Securities, prospective
purchasers of the Securities designated by such holders and securities analysts,
in each case upon request, the information required to be delivered pursuant to
Rule 144A(d)(4) under the Securities Act.

 

(k)                                 DTC.  The Company will assist the Initial
Purchasers in arranging for the Securities to be eligible for clearance and
settlement through DTC.

 

(l)                                     No Resales by the Company.  During the
period from the Closing Date until one year after the Closing Date or the
Additional Closing Date, if applicable, the Company will not, and will not
permit any of its affiliates (as defined in Rule 144 under the Securities Act)
to, resell any of the Securities that have been acquired by any of them, except
for Securities purchased by the Company or any of its affiliates and resold in a
transaction registered under the Securities Act or resold pursuant to an
exemption from the registration requirements of the Securities Act in a
transaction that results in such Security no longer being a “restricted
security” (as defined in Rule 144 under the Securities Act).

 

(m)                             No Integration.  Neither the Company nor any of
its affiliates (as defined in Rule 501(b) of Regulation D) will, directly or
through any agent, sell, offer for sale, solicit offers to buy or otherwise
negotiate in respect of, any security (as defined in the Securities Act), that
is or will be integrated with the sale of the Securities in a manner that would
require registration of the Securities under the Securities Act.

 

(n)                                 No General Solicitation.  None of the
Company or any of its affiliates or any other person acting on its or their
behalf (other than the Initial Purchasers, as to which no covenant is given)
will solicit offers for, or offer or sell, the Securities by means of any form
of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or

 

20

--------------------------------------------------------------------------------


 

in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act.

 

(o)                                 No Stabilization.  The Company will not
take, directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities and will not take any action prohibited by Regulation M under the
Exchange Act in connection with the distribution of the Securities contemplated
hereby.

 

(p)                                 No Actions that Impact the Conversion Rate. 
Between the date hereof and the Closing Date, the Company will not take or
authorize any action that would result in an adjustment of the conversion rate
of the Securities.

 

(q)                                 Investment Company.  During the period of
one year after the Closing Date or any Additional Closing Date, if later, the
Company will not be, and will not become, an open-end investment company, unit
investment trust or face-amount certificate company that is or is required to be
registered under Section 8 of the Investment Company Act.

 

6.                                      Certain Agreements of the Initial
Purchasers.  Each Initial Purchaser hereby represents and agrees that it has not
and will not use, authorize use of, refer to, or participate in the planning for
use of, any written communication that constitutes an offer to sell or the
solicitation of an offer to buy the Securities other than (i) the Preliminary
Offering Memorandum and the Offering Memorandum, (ii) a written communication
that contains only “issuer information” (as defined in Rule 433(h)(2) under the
Securities Act) that was included (including through incorporation by reference)
in the Preliminary Offering Memorandum and the Time of Sale Information or the
Offering Memorandum, (iii) any written communication listed on Annex A or
prepared pursuant to Section 5(c) above (including any electronic road show) or
Section 5(n) above, or (iv) any written communication prepared by such Initial
Purchaser and approved by the Company and the Representatives in advance in
writing.

 

7.                                      Conditions of Initial Purchasers’
Obligations.  The obligation of each Initial Purchaser to purchase the
Underwritten Securities on the Closing Date or the Option Securities on the
Additional Closing Date, as the case may be, as provided herein is subject to
the performance by the Company of its covenants and other obligations hereunder
and to the following additional conditions:

 

(a)                                 Representations and Warranties.  The
representations and warranties of the Company contained herein shall be true and
correct on the date hereof and on and as of the Closing Date or the Additional
Closing Date, as the case may be; and the statements of the Company and its
officers made in any certificates delivered pursuant to this Agreement shall be
true and correct on and as of the Closing Date or the Additional Closing Date,
as the case may be.

 

(b)                                 No Downgrade.  Subsequent to the earlier of
(A) the Time of Sale and (B) the execution and delivery of this Agreement,
(i) no downgrading shall have occurred in the rating accorded the Securities or
any other debt securities or preferred stock issued or guaranteed by the Company
or any of its Subsidiaries by any “nationally recognized statistical rating
organization”, as such term is defined under Section 3(a)(62) under the Exchange
Act; and (ii) no such

 

21

--------------------------------------------------------------------------------


 

organization shall have publicly announced that it has under surveillance or
review, or has changed its outlook with respect to, its rating of the Securities
or of any other debt securities or preferred stock issued or guaranteed by the
Company or any of its Subsidiaries (other than an announcement with positive
implications of a possible upgrading).

 

(c)                                  No Material Adverse Change.  No material
change in the capital stock or long-term debt of the Company and no event or
condition of a type described in Section 4(i) or 10 hereof shall have occurred
or shall exist, which change, event or condition is not described in each of the
Time of Sale Information (excluding any amendment or supplement thereto) and the
Offering Memorandum (excluding any amendment or supplement thereto) the effect
of which in the sole judgment of the Representatives makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the Closing Date or the Additional Closing Date, as the case may be, on the
terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum.

 

(d)                                 Officer’s Certificate.  The Representatives
shall have received on and as of the Closing Date or the Additional Closing
Date, as the case may be, a certificate of a senior executive officer of the
Company who has specific knowledge of the Company’s financial matters and is
satisfactory to the Representatives (i) confirming that such officer has
reviewed the Time of Sale Information and the Offering Memorandum and the
representations set forth in Sections 4(b) and 4(d) hereof are true and correct,
(ii) confirming that the other representations and warranties of the Company in
this Agreement are true and correct and that the Company has complied with all
agreements and satisfied all conditions on its part to be performed or satisfied
hereunder at or prior to such Closing Date or such Additional Closing Date, as
the case may be and (iii) to the effect set forth in paragraphs (b) and
(c) above.

 

The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.

 

(e)                                  Comfort Letters.  On the date of this
Agreement and on the Closing Date or the Additional Closing Date, as the case
may be, Grant Thornton LLP shall have furnished to the Representatives, at the
request of the Company, letters, dated the respective dates of delivery thereof
and addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representatives, containing statements and information of
the type customarily included in accountants’ “comfort letters” to underwriters
with respect to the financial statements and certain financial information
contained or incorporated by reference in each of the Time of Sale Information
and the Offering Memorandum; provided that the letter delivered on the Closing
Date or the Additional Closing Date, as the case may be, shall use a “cut-off”
date no more than three business days prior to such Closing Date or such
Additional Closing Date, as the case may be.

 

(f)                                   Opinion and 10b-5 Statement of Counsel for
the Company.  Dechert LLP, counsel for the Company, shall have furnished to the
Representatives, at the request of the Company, their written opinion and 10b-5
statement, dated the Closing Date or the Additional Closing Date, as the case
may be, and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representatives.

 

22

--------------------------------------------------------------------------------


 

(g)                                  Opinion of Intellectual Property Counsel
for the Company.  Mayer Brown LLP, intellectual property counsel for the
Company, shall have furnished to the Representatives, at the request of the
Company, their written opinion, dated the Closing Date or the Additional Closing
Date, as the case may be, and addressed to the Initial Purchasers, in form and
substance reasonably satisfactory to the Representatives.

 

(h)                                 Opinion and 10b-5 Statement of Counsel for
the Initial Purchasers.  The Representatives shall have received on and as of
the Closing Date or the Additional Closing Date, as the case may be, an opinion
and 10b-5 statement of Cooley LLP, counsel for the Initial Purchasers, with
respect to such matters as the Representatives may reasonably request, and such
counsel shall have received such documents and information as they may
reasonably request to enable them to pass upon such matters.

 

(i)                                     No Legal Impediment to Issuance.  No
action shall have been taken and no statute, rule, regulation or order shall
have been enacted, adopted or issued by any federal, state or foreign
governmental or regulatory authority that would, as of the Closing Date or the
Additional Closing Date, as the case may be, prevent the issuance or sale of the
Securities; and no injunction or order of any federal, state or foreign court
shall have been issued that would, as of the Closing Date or the Additional
Closing Date, as the case may be, prevent the issuance or sale of the
Securities.

 

(j)                                    Good Standing.  The Representatives shall
have received on and as of the Closing Date or the Additional Closing Date, as
the case may be, satisfactory evidence of the good standing of the Company in
the State of Delaware and the good standing of the Company and the Company’s
Subsidiaries listed on Schedule 2 in the jurisdictions listed on Schedule 2 (or
the functional equivalent concept in such jurisdictions to the extent
applicable), in each case in writing or any standard form of telecommunication,
from the appropriate governmental authorities of such jurisdictions.

 

(k)                                 DTC.  The Securities shall be eligible for
clearance and settlement through DTC.

 

(l)                                     Listing.  A “Listing of Additional
Shares Notification Form” relating to the Maximum Number of Underlying
Securities shall have been submitted to The NASDAQ Stock Market, and The NASDAQ
Stock Market shall have informed the Company that it has completed its review of
such form.

 

(m)                             Lock-up Agreements.  The “lock-up” agreements,
each substantially in the form of Exhibit A hereto, between you and each of the
executive officers and directors of the Company relating to sales and certain
other dispositions of shares of Common Stock or certain other securities,
delivered to you on or before the date hereof, shall be in full force and effect
on the Closing Date or the Additional Closing Date, as the case may be.

 

(n)                                 Additional Documents.  On or prior to the
Closing Date or the Additional Closing Date, as the case may be, the Company
shall have furnished to the Representatives such further certificates and
documents as the Representatives may reasonably request.

 

23

--------------------------------------------------------------------------------


 

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 

8.                                      Indemnification and Contribution.

 

(a)                                 Indemnification of the Initial Purchasers. 
The Company agrees to indemnify and hold harmless each Initial Purchaser, its
affiliates, directors and officers and each person, if any, who controls such
Initial Purchaser within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, from and against any and all losses, claims,
damages and liabilities (including, without limitation, legal fees and other
expenses reasonably incurred in connection with any suit, action or proceeding
or any claim asserted, as such fees and expenses are incurred), joint or
several, that arise out of, or are based upon, any untrue statement or alleged
untrue statement of a material fact contained in the Preliminary Offering
Memorandum, any of the other Time of Sale Information, any Issuer Written
Communication, any road show as defined in Rule 433(h) under the Securities Act
(a “road show”) or the Offering Memorandum (or any amendment or supplement
thereto) or any omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representatives or its counsel expressly for use therein,
it being understood and agreed that the only such information furnished by any
Initial Purchaser consists of the information described as such in paragraph
(b) below.

 

(b)                                 Indemnification of the Company.  Each
Initial Purchaser agrees, severally and not jointly, to indemnify and hold
harmless the Company, each of its directors and officers and each person, if
any, who controls the Company within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act to the same extent as the indemnity set
forth in paragraph (a) above, but only with respect to any losses, claims,
damages or liabilities that arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to such Initial Purchaser
furnished to the Company in writing by such Initial Purchaser through the
Representatives or its counsel expressly for use in the Preliminary Offering
Memorandum, any of the other Time of Sale Information, any Issuer Written
Communication, any road show or the Offering Memorandum (or any amendment or
supplement thereto), it being understood and agreed that the only such
information consists of the following: (i) the fourth and fifth sentences in the
third paragraph under the caption “Plan of Distribution——New Issue of Notes”;
(ii) the first paragraph concerning over-allotment, stabilizing transactions and
syndicate covering transactions under the caption “Plan of Distribution——Price
Stabilization and Short Positions; Repurchase of Common Stock”; (iii) the names
of the Initial Purchasers on the front cover page; (iv) the table between the
first and second paragraph under the heading, “Plan of Distribution”; (v) the
third and fourth sentences in the second paragraph under the caption “The
Offering—Transfer Restrictions; Absence of a Public Market for the Notes”; and
(vi) the second and third sentence under the caption “Risk Factors—We cannot
assure you that an active trading market will develop for the notes.”

 

24

--------------------------------------------------------------------------------


 

(c)                                  Notice and Procedures.  If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against any person in respect of
which indemnification may be sought pursuant to either paragraph (a) or
(b) above, such person (the “Indemnified Person”) shall promptly notify the
person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under this Section 8
except to the extent that it has been materially prejudiced (through the
forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under this Section 8.  If any such proceeding shall be brought or asserted
against an Indemnified Person and it shall have notified the Indemnifying Person
thereof, the Indemnifying Person shall retain counsel reasonably satisfactory to
the Indemnified Person (who shall not, without the consent of the Indemnified
Person, be counsel to the Indemnifying Person) to represent the Indemnified
Person and any others entitled to indemnification pursuant to this Section 8
that the Indemnifying Person may designate in such proceeding and shall pay the
fees and expenses of such proceeding and shall pay the fees and expenses of such
counsel related to such proceeding, as incurred.  In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded, based on
the advice of counsel (including internal counsel) that there may be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them.  It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred.  Any such
separate firm for any Initial Purchaser, its affiliates, directors and officers
and any control persons of such Initial Purchaser shall be designated in writing
by the Representatives and any such separate firm for the Company, its directors
and officers and any control persons of the Company shall be designated in
writing by the Company.  The Indemnifying Person shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
Indemnifying Person agrees to indemnify each Indemnified Person from and against
any loss or liability by reason of such settlement or judgment.  Notwithstanding
the foregoing sentence, if at any time an Indemnified Person shall have
requested that an Indemnifying Person reimburse the Indemnified Person for fees
and expenses of counsel as contemplated by this paragraph, the Indemnifying
Person shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 45 days after
receipt by the Indemnifying Person of such request and (ii) the Indemnifying
Person shall not have reimbursed the Indemnified Person in accordance with such
request prior to the date of such settlement.  No Indemnifying Person shall,
without the written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding

 

25

--------------------------------------------------------------------------------


 

in respect of which any Indemnified Person is or could have been a party and
indemnification could have been sought hereunder by such Indemnified Person,
unless such settlement (x) includes an unconditional release of such Indemnified
Person, in form and substance reasonably satisfactory to such Indemnified
Person, from all liability on claims that are the subject matter of such
proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

 

(d)                                 Contribution.  If the indemnification
provided for in paragraphs (a) and (b) above is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then each Indemnifying Person under such paragraph, in lieu
of indemnifying such Indemnified Person thereunder, shall contribute to the
amount paid or payable by such Indemnified Person as a result of such losses,
claims, damages or liabilities (i) in such proportion as is appropriate to
reflect the relative benefits received by the Company, on the one hand, and the
Initial Purchasers, on the other, from the offering of the Securities or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Company, on the one
hand, and the Initial Purchasers, on the other, in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations.  The
relative benefits received by the Company, on the one hand, and the Initial
Purchasers, on the other, shall be deemed to be in the same respective
proportions as the net proceeds (before deducting expenses) received by the
Company from the sale of the Securities and the total discounts and commissions
received by the Initial Purchasers in connection therewith, as provided in this
Agreement, bear to the aggregate offering price of the Securities.  The relative
fault of the Company, on the one hand, and the Initial Purchasers, on the other,
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company or by
the Initial Purchasers and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

 

(e)                                  Limitation on Liability.  The Company and
the Initial Purchasers agree that it would not be just and equitable if
contribution pursuant to this Section 8 were determined by pro rata allocation
(even if the Initial Purchasers were treated as one entity for such purpose) or
by any other method of allocation that does not take account of the equitable
considerations referred to in paragraph (d) above.  The amount paid or payable
by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses incurred
by such Indemnified Person in connection with any such action or claim. 
Notwithstanding the provisions of this Section 8, in no event shall an Initial
Purchaser be required to contribute any amount in excess of the amount by which
the total discounts and commissions received by such Initial Purchaser with
respect to the offering of the Securities exceeds the amount of any damages that
such Initial Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.  The Initial Purchasers’
obligations to contribute pursuant to this Section 8 are several in proportion
to their respective purchase obligations hereunder and not joint.

 

26

--------------------------------------------------------------------------------


 

(f)                                   Non-Exclusive Remedies.  The remedies
provided for in this Section 8 are not exclusive and shall not limit any rights
or remedies that may otherwise be available to any Indemnified Person at law or
in equity.

 

9.                                      Effectiveness of Agreement.  This
Agreement shall become effective upon the execution and delivery hereof by the
parties hereto.

 

10.                               Termination.  This Agreement may be terminated
in the absolute discretion of the Representatives, by notice to the Company, if
after the execution and delivery of this Agreement and on or prior to the
Closing Date or, in the case of the Option Securities, on or prior to the
Additional Closing Date (i) trading generally shall have been suspended or
materially limited on or by any of the New York Stock Exchange or The NASDAQ
Global Market; (ii) trading of any securities issued or guaranteed by the
Company shall have been suspended on any exchange or in any over-the-counter
market; (iii) a general moratorium on commercial banking activities shall have
been declared by federal or New York State authorities; or (iv) there shall have
occurred any outbreak or escalation of hostilities or any change in financial
markets or any calamity or crisis, either within or outside the United States,
that, in the sole judgment of the Representatives, is material and adverse and
makes it impracticable or inadvisable to proceed with the offering, sale or
delivery, of the Securities on the Closing Date or the Additional Closing Date,
as the case may be, on the terms and in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum.

 

11.                               Defaulting Initial Purchaser.  (a)  If, on the
Closing Date or the Additional Closing Date, as the case may be, any Initial
Purchaser defaults on its obligation to purchase the Securities that it has
agreed to purchase hereunder on such date, the non-defaulting Initial Purchasers
may in their discretion arrange for the purchase of such Securities by other
persons satisfactory to the Company on the terms contained in this Agreement. 
If, within 36 hours after any such default by any Initial Purchaser, the
non-defaulting Initial Purchasers do not arrange for the purchase of such
Securities, then the Company shall be entitled to a further period of 36 hours
within which to procure other persons satisfactory to the non-defaulting Initial
Purchasers to purchase such Securities on such terms.  If other persons become
obligated or agree to purchase the Securities of a defaulting Initial Purchaser,
either the non-defaulting Initial Purchasers or the Company may postpone the
Closing Date or the Additional Closing Date, as the case may be, for up to five
full business days in order to effect any changes that in the opinion of counsel
for the Company or counsel for the Initial Purchasers may be necessary in the
Time of Sale Information, the Offering Memorandum or in any other document or
arrangement, and the Company agrees to promptly prepare any amendment or
supplement to the Time of Sale Information or the Offering Memorandum that
effects any such changes.  As used in this Agreement, the term “Initial
Purchaser” includes, for all purposes of this Agreement unless the context
otherwise requires, any person not listed in Schedule 1 hereto that, pursuant to
this Section 11, purchases Securities that a defaulting Initial Purchaser agreed
but failed to purchase.

 

(b)                                 If, after giving effect to any arrangements
for the purchase of the Securities of a defaulting Initial Purchaser or Initial
Purchasers by the non-defaulting Initial Purchasers and the Company as provided
in paragraph (a) above, the aggregate principal amount of such Securities that
remains unpurchased on the Closing Date or the Additional Closing Date, as the
case may be, does not exceed one-eleventh of the aggregate principal amount of
the Securities to be

 

27

--------------------------------------------------------------------------------


 

purchased on such date, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase on such date plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase on such date) of the Securities of
such defaulting Initial Purchaser or Initial Purchasers for which such
arrangements have not been made.

 

(c)                                  If, after giving effect to any arrangements
for the purchase of the Securities of a defaulting Initial Purchaser or Initial
Purchasers by the non-defaulting Initial Purchasers and the Company as provided
in paragraph (a) above, the aggregate principal amount of such Securities that
remains unpurchased on the Closing Date or the Additional Closing Date, as the
case may be, exceeds one-eleventh of the aggregate principal amount of the
Securities to be purchased on such date, or if the Company shall not exercise
the right described in paragraph (b) above, then this Agreement or, with respect
to any Additional Closing Date, the obligation of the Initial Purchasers to
purchase Securities on the Additional Closing Date, as the case may be, shall
terminate without liability on the part of the non-defaulting Initial
Purchasers.  Any termination of this Agreement pursuant to this Section 11 shall
be without liability on the part of the Company, except that the Company will
continue to be liable for the payment of its own expenses as set forth in
Section 12 hereof and except that the provisions of Section 8 hereof shall not
terminate and shall remain in effect.

 

(d)                                 Nothing contained herein shall relieve a
defaulting Initial Purchaser of any liability it may have to the Company or any
non-defaulting Initial Purchaser for damages caused by its default.

 

28

--------------------------------------------------------------------------------


 

12.                               Payment of Expenses.  (a) Whether or not the
transactions contemplated by this Agreement are consummated or this Agreement is
terminated, the Company agrees to pay or cause to be paid all costs and expenses
incident to the performance of its obligations hereunder, including without
limitation, (i) the costs incident to the authorization, issuance, sale,
preparation and delivery of the Securities and any taxes payable in that
connection; (ii) the costs incident to the preparation and printing of the
Preliminary Offering Memorandum, any other Time of Sale Information, any Issuer
Written Communication and the Offering Memorandum (including any amendment or
supplement thereto) and the distribution thereof; (iii) the costs of reproducing
and distributing each of the Transaction Documents; (iv) the fees and expenses
of the Company’s counsel and independent accountants; (v) the fees and expenses
incurred in connection with the registration or qualification and determination
of eligibility for investment of the Securities under the laws of such
jurisdictions as the Representatives may designate; (vi) any fees charged by
rating agencies for rating the Securities; (vii) the fees and expenses of the
Trustee and any paying agent (including related fees and expenses of any counsel
to such parties); (viii) all expenses and application fees incurred in
connection with the approval of the Securities for book-entry transfer by DTC;
(ix) any fees or costs incident to listing the Underlying Securities on NASDAQ;
and (x) all expenses incurred by the Company in connection with any “road show”
presentation to potential investors.  For clarity, except as expressly required
by this Section 12 or Section 8 or as otherwise agreed between the Company and
any Initial Purchaser, the Company shall have no obligation to pay any costs and
expenses of the Representatives or the other Initial Purchasers (including any
travel expenses and the legal costs and fees of counsel to the Representatives
and the other Initial Purchasers).

 

(b)                                 If (i) this Agreement is terminated pursuant
to Section 10(ii), (ii) the Company for any reason fails to tender the
Securities for delivery to the Initial Purchasers or (iii) the Initial
Purchasers decline to purchase the Securities for any reason permitted under
Section 7, the Company agrees to reimburse the Initial Purchasers for all
out-of-pocket costs and expenses (including the fees and expenses of their
counsel) reasonably incurred by the Initial Purchasers in connection with this
Agreement and the offering contemplated hereby.

 

13.                               Persons Entitled to Benefit of Agreement. 
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and any controlling persons referred to
herein, and the affiliates, officers and directors of the Company and each
Initial Purchaser referred to in Section 8 hereof.  Nothing in this Agreement is
intended or shall be construed to give any other person any legal or equitable
right, remedy or claim under or in respect of this Agreement or any provision
contained herein.  No purchaser of Securities from any Initial Purchaser shall
be deemed to be a successor merely by reason of such purchase.

 

14.                               Survival.  The respective indemnities, rights
of contribution, representations, warranties and agreements of the Company and
the Initial Purchasers contained in this Agreement or made by or on behalf of
the Company or the Initial Purchasers pursuant to this Agreement or any
certificate delivered pursuant hereto shall survive the delivery of and payment
for the Securities and shall remain in full force and effect, regardless of any
termination of this Agreement or any investigation made by or on behalf of the
Company or the Initial Purchasers.

 

15.                               Certain Defined Terms.  For purposes of this
Agreement, (a) except where otherwise expressly provided, the term “affiliate”
has the meaning set forth in Rule 405 under the

 

29

--------------------------------------------------------------------------------


 

Securities Act; (b) the term “business day” means any day other than a day on
which banks are permitted or required to be closed in New York City; (c) the
term “Exchange Act” means the Securities Exchange Act of 1934, as amended; and
(d) the term “written communication” has the meaning set forth in Rule 405 under
the Securities Act.

 

16.                               Miscellaneous.  (a)  Notices.  All notices and
other communications hereunder shall be in writing and shall be deemed to have
been duly given if mailed or transmitted and confirmed by any standard form of
telecommunication.  Notices to the Initial Purchasers shall be given to the
Representatives c/o JMP Securities LLC, 600 Montgomery Street, Suite 1100, San
Francisco, CA 94111, Attention: General Counsel, and c/o Guggenheim Securities,
LLC, 330 Madison Avenue, New York, NY 10017, Attention: Equity Capital Markets
with a copy to General Counsel.  Notices to the Company shall be given to it at
Egalet Corporation, 460 East Swedesford Road, Suite 1050, Wayne, Pennsylvania
19087 (fax no.: (484) 875-9273); Attention:  Stan Musial.

 

(b)                                 Governing Law.  This Agreement and any
claim, controversy or dispute arising under or related to this Agreement shall
be governed by and construed in accordance with the laws of the State of New
York.

 

(c)                                  Counterparts.  This Agreement may be signed
in counterparts (which may include counterparts delivered by any standard form
of telecommunication), each of which shall be an original and all of which
together shall constitute one and the same instrument.

 

(d)                                 Amendments or Waivers.  No amendment or
waiver of any provision of this Agreement, nor any consent or approval to any
departure therefrom, shall in any event be effective unless the same shall be in
writing and signed by the parties hereto.

 

(e)                                  Headings.  The headings herein are included
for convenience of reference only and are not intended to be part of, or to
affect the meaning or interpretation of, this Agreement.

 

(f)                                   Xtract Research LLC.  The Company hereby
agrees that the Initial Purchasers may provide copies of the Preliminary
Offering Memorandum and the Offering Memorandum relating to the offering of the
Securities and any other agreements or documents relating thereto, including,
without limitation, any trust indentures, to Xtract Research LLC (“Xtract”)
following the completion of the offering for inclusion in an online research
service sponsored by Xtract, access to which is restricted to “qualified
institutional buyers” as defined in Rule 144A under the Securities Act.

 

(g)                                  Patriot Act Information.  In accordance
with the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), the Initial Purchasers are required to
obtain, verify and record information that identifies their respective clients,
including the Company, which information may include the names and addresses of
their respective clients, as well as other information that will allow the
Initial Purchasers to properly identify their respective clients.

 

(h)                                 Entire Agreement.  This Agreement, along
with the other Transaction Documents, constitute the entire agreement of the
parties to this agreement, and supersede all prior written or

 

30

--------------------------------------------------------------------------------


 

oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof and thereof.

 

[Signature pages follow]

 

31

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

 

 

Very truly yours,

 

 

 

Egalet Corporation

 

 

 

 

 

By:

/s/ Robert Radie

 

 

Title: Chief Executive Officer

 

[Signature Page — Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Accepted as of the date hereof

 

 

 

JMP Securities LLC

 

Guggenheim Securities, LLC

 

For themselves and on behalf of the several

 

Initial Purchasers listed in Schedule 1 hereto

 

 

 

 

 

JMP Securities LLC

 

 

 

 

 

By:

/s/ David J. Kellman

 

 

Authorized Signatory

 

 

 

 

 

Guggenheim Securities, LLC

 

 

 

 

 

By:

/s/ Stuart Duty

 

 

Authorized Signatory

 

 

33

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Initial Purchaser

 

Principal Amount

 

 

 

 

 

JMP Securities LLC

 

$

36,000,000

 

Guggenheim Securities, LLC

 

$

24,000,000

 

Total

 

$

60,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Significant Subsidiaries of the Company

 

·                  Egalet US Inc.

 

·                  Egalet Ltd.

 

--------------------------------------------------------------------------------


 

ANNEX A

 

Additional Time of Sale Information

 

Pricing term sheet containing the terms of the Securities, substantially in the
form of Annex B.

 

--------------------------------------------------------------------------------


 

ANNEX B

 

Pricing Term Sheet

 

--------------------------------------------------------------------------------


 

PRICING TERM SHEET

 

Strictly Confidential

Dated April 1, 2015

 

 

 

Egalet Corporation
$60,000,000
5.50% Convertible Senior Notes due 2020

 

The information in this pricing term sheet (the “Pricing Term Sheet”)
supplements Egalet Corporation’s preliminary offering memorandum, dated
March 31, 2015 (the “Preliminary Offering Memorandum”), and supersedes the
information in the Preliminary Offering Memorandum only to the extent
inconsistent with the information in the Preliminary Offering Memorandum.  In
all other respects, the Pricing Term Sheet is qualified in its entirety by
reference to the Preliminary Offering Memorandum, including all other documents
incorporated by reference therein.  Terms used herein but not defined herein
shall have the respective meanings as set forth in the Preliminary Offering
Memorandum.  All references to dollar amounts are references to U.S. dollars.

 

Issuer:

 

Egalet Corporation, a Delaware corporation.

 

 

 

Ticker / Exchange for Common Stock:

 

EGLT / The NASDAQ Global Market (“NASDAQ”).

 

 

 

Title of Securities:

 

5.50% Convertible Senior Notes due 2020 (the “Notes”).

 

 

 

Aggregate Principal Amount Offered:

 

$60,000,000 aggregate principal amount of Notes.

 

 

 

Initial Purchasers’ Option to Purchase Additional Notes:

 

$9,000,000 aggregate principal amount of Notes.

 

 

 

Trade Date:

 

April 1, 2015.

 

 

 

Expected Settlement Date:

 

April 7, 2015.

 

 

 

Issue Price:

 

The Notes will be issued at a price of 100% of their principal amount.

 

 

 

Maturity:

 

The Notes will mature on April 1, 2020, unless earlier repurchased or converted.

 

 

 

Interest Rate:

 

5.50% per year.

 

 

 

Interest Payment Dates:

 

Interest will accrue from the Expected Settlement Date and will be payable
semi-annually in arrears on April 1 and October 1 of each year, beginning on
October 1, 2015.

 

 

 

NASDAQ Last Reported Sale Price on March 31, 2015:

 

$12.93 per share of the Issuer’s common stock.

 

 

 

Conversion Premium:

 

Approximately 15% above the NASDAQ Last Reported Sale Price on March 31, 2015.

 

 

 

Initial Conversion Price:

 

Approximately $14.87 per share of the Issuer’s common stock.

 

 

 

Initial Conversion Rate:

 

67.2518 shares of the Issuer’s common stock per $1,000 principal amount of
Notes.

 

--------------------------------------------------------------------------------


 

Conversion Rights:

 

Holders may convert all or any portion of their Notes, in multiples of $1,000
principal amount, at their option at any time prior to the close of business on
the business day immediately preceding January 1, 2020 only under the following
circumstances:

 

·      on or after the date that is six months after the last date of original
issuance of the Notes, if the last reported sale price of the Issuer’s common
stock for at least 20 trading days (whether or not consecutive) during a period
of 30 consecutive trading days ending within the five trading days immediately
preceding a conversion date is greater than or equal to the conversion price for
the Notes on each applicable trading day;

 

·      during the five business day period after any five consecutive trading
day period (the “measurement period”) in which the “trading price” (as defined
under “Description of Notes—Conversion Rights—Conversion upon Satisfaction of
Trading Price Condition” in the Preliminary Offering Memorandum) per $1,000
principal amount of Notes for each trading day of the measurement period was
less than 98% of the product of the last reported sale price of the Issuer’s
common stock and the conversion rate on each such trading day; or

 

·      upon the occurrence of specified corporate events described under
“Description of Notes—Conversion Rights—Conversion upon Specified Corporate
Events” in the Preliminary Offering Memorandum.

 

 

 

Use of Proceeds:

 

The Issuer estimates that the net proceeds from this offering will be
approximately $56.0 million (or $64.0 million if the initial purchasers exercise
their option to purchase additional Notes in full), after deducting initial
purchaser discounts and commissions and estimated offering expenses. The Issuer
intends to use the aggregate net proceeds of this offering to fund the
commercialization of its approved products, OXAYDO and SPRIX, to fund research
and development operations related to its product candidates, Egalet-001 and
Egalet-002 and for working capital and other general corporate purposes. See
“Use of Proceeds” in the Preliminary Offering Memorandum.

 

 

 

Interest Make-Whole Payment:

 

On or after the date that is six months after the last date of original issuance
of the Notes, if the last reported sale price of the Issuer’s common stock for
at least 20 trading days (whether or not consecutive) during a period of 30
consecutive trading days ending within the five trading days immediately
preceding a conversion date is greater than or equal to the conversion price for
the Notes on each applicable trading day, the Issuer will, in addition to the
other consideration payable or deliverable in connection with such conversion,
make an interest make-whole payment to the converting holder equal to the sum of
the present value of the remaining scheduled payments of interest that would
have been made on the Notes to be converted had such Notes remained outstanding
from the conversion date through April 1, 2018, computed using a discount rate
equal to 2%. The Issuer will pay any interest make-whole payment by delivering
shares of the Issuer’s common stock valued at 95% of the simple average of the
daily VWAP for the 10 trading days ending on and including the trading day
immediately preceding the conversion date.

 

2

--------------------------------------------------------------------------------


 

 

 

Notwithstanding the foregoing, the number of shares the Issuer may deliver in
connection with a conversion of the Notes, including those delivered in
connection with an interest make-whole payment, will not exceed 77.3395 shares
of the Issuer’s common stock of per $1,000 principal amount of Notes, subject to
adjustment at the same time and in the same manner as the conversion rate as set
forth under “Description of Notes—Conversion Rights—Conversion Rate Adjustments”
in the Preliminary Offering Memorandum. We will not be required to make any cash
payments in lieu of any fractional shares or have any further obligation to
deliver any shares of our common stock or pay any cash in excess of the
threshold described above. In addition, if in connection with any conversion the
conversion rate is adjusted as described under “Description of Notes—Conversion
Rights—Increase in Conversion Rate upon Conversion upon a Make-Whole Fundamental
Change,” then such holder will not receive the interest make-whole payment with
respect to such Note.

 

See “Description of Notes—Conversion Rights—Interest Make-Whole Payment upon
Certain Conversions” in the Preliminary Offering Memorandum.

 

 

 

Joint Book-Running Managers:

 

JMP Securities LLC
Guggenheim Securities, LLC

 

 

 

CUSIP Number:

 

28226B AA2

 

 

 

ISIN:

 

US28226BAA26

 

 

 

Increase in Conversion Rate upon Conversion upon a Make-Whole Fundamental
Change:

 

The following table sets forth the number of additional shares by which the
conversion rate will be increased per $1,000 principal amount of Notes for a
holder that converts its Notes in connection with a make-whole fundamental
change (as defined in the Preliminary Offering Memorandum) for each stock price
and effective date set forth below:

 

 

 

Stock Price

 

Effective Date

 

$12.93

 

$15.00

 

$17.50

 

$20.00

 

$22.50

 

$25.00

 

$27.50

 

$30.00

 

$35.00

 

$40.00

 

$45.00

 

$50.00

 

$55.00

 

$60.00

 

$65.00

 

April 7, 2015

 

10.0877

 

7.9907

 

6.2263

 

4.9730

 

4.0427

 

3.3284

 

2.7647

 

2.3107

 

1.6300

 

1.1505

 

0.8002

 

0.5376

 

0.3373

 

0.1840

 

0.0711

 

April 1, 2016

 

10.0877

 

7.7267

 

5.9309

 

4.6885

 

3.7849

 

3.1008

 

2.5676

 

2.1413

 

1.5074

 

1.0630

 

0.7393

 

0.4972

 

0.3129

 

0.1730

 

0.0708

 

April 1, 2017

 

10.0877

 

7.3927

 

5.5154

 

4.2755

 

3.4067

 

2.7676

 

2.2800

 

1.8960

 

1.3323

 

0.9408

 

0.6558

 

0.4418

 

0.2787

 

0.1543

 

0.0632

 

April 1, 2018

 

10.0877

 

6.8960

 

4.8451

 

3.6025

 

2.7942

 

2.2348

 

1.8262

 

1.5143

 

1.0674

 

0.7600

 

0.5349

 

0.3638

 

0.2313

 

0.1288

 

0.0529

 

April 1, 2019

 

10.0877

 

5.8767

 

3.5217

 

2.3485

 

1.7124

 

1.3312

 

1.0789

 

0.8970

 

0.6451

 

0.4723

 

0.3431

 

0.2422

 

0.1618

 

0.0970

 

0.0454

 

April 1, 2020

 

10.0877

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

The exact stock prices and effective dates may not be set forth in the table
above, in which case

 

·    If the stock price is between two stock prices in the table or the
effective date is between two effective dates in the table, the number of
additional shares by which the conversion rate will be increased will be
determined by a straight-line interpolation between the number of additional
shares set forth for the higher and lower stock prices and the earlier and later
effective dates, as applicable, based on a 365-day year.

 

·    If the stock price is greater than $65.00 per share (subject to adjustment
in the same manner as the stock prices set forth in the column headings of the
table above), no additional shares will be added to the conversion rate.

 

3

--------------------------------------------------------------------------------


 

·    If the stock price is less than $12.93 per share (subject to adjustment in
the same manner as the stock prices set forth in the column headings of the
table above), no additional shares will be added to the conversion rate.

 

Notwithstanding the foregoing, in no event will the conversion rate per $1,000
principal amount of Notes exceed 77.3395 shares of the Issuer’s common stock,
subject to adjustment in the same manner as the conversion rate as set forth
under “Description of Notes—Conversion Rights—Conversion Rate Adjustments” in
the Preliminary Offering Memorandum.

 

[Remainder of Page Intentionally Blank]

 

4

--------------------------------------------------------------------------------


 

CAPITALIZATION

 

The following table sets forth the Issuer’s consolidated cash and capitalization
as of December 31, 2014:

 

·      on an actual basis;

 

·      on a pro forma basis to give effect to:

 

·      the borrowing of $15.0 million on January 8, 2015 under the Senior
Secured Loan Agreement, net of lender fees paid and proceeds allocated to the
Issuer’s issuance of a warrant to Hercules;

 

·      the Issuer’s use of cash to make certain upfront payment required under
its license agreement with Acura Pharmaceuticals, Inc. entered into on
January 7, 2015; and

 

·      the Issuer’s use of cash to acquire certain assets associated with SPRIX
from Luitpold Pharmaceuticals, Inc. on January 8, 2015; and

 

·      on a pro forma as adjusted basis to give effect to the issuance and sale
of $60 million in aggregate principal amount of Notes in this offering and the
Issuer’s receipt of net proceeds therefrom, after deducting initial purchase
discounts and commissions and estimated offering expenses payable by us.

 

The following information should be read together with the Issuer’s consolidated
financial statements and accompanying Notes incorporated by reference herein and
“Description of Other Indebtedness” appearing elsewhere in the in the
Preliminary Offering Memorandum.

 

 

 

As of December 31, 2014

 

 

 

Actual

 

Pro
Forma

 

Pro
Forma
as
Adjusted

 

 

 

(in thousands, except share
amounts)

 

Cash

 

 

52,738

 

 

54,054

 

 

110,054

 

Debt under the Senior Secured Loan Agreement

 

—

 

14,455

 

14,455

 

Acura payment obligation

 

—

 

2,500

 

2,500

 

5.50% Convertible Senior Notes due 2020, offered hereby(1)

 

 

—

 

 

—

 

 

56,500

 

Stockholders’ (deficit) equity:

 

 

 

 

 

 

 

Common stock, $0.001 par value per share; 75,000,000 shares authorized,
17,283,663 shares issued and outstanding, actual, pro forma and pro forma as
adjusted(2)

 

17

 

17

 

17

 

Additional paid-in capital(1)

 

121,028

 

121,357

 

121,357

 

Accumulated other comprehensive income

 

(171

)

(171

)

(171

)

Accumulated deficit

 

(76,613

)

(77,751

)

(77,751

)

Total stockholders’ (deficit) equity(1)

 

44,261

 

43,452

 

43,452

 

Total capitalization

 

 

44,261

 

 

60,407

 

 

116,407

 

 

--------------------------------------------------------------------------------

(1)   In accordance with ASC 470-20, convertible debt instruments that may be
settled entirely or partially in cash upon conversion (including the Notes) are
required to be separated into a liability and an equity component, such that
interest expense reflects the issuer’s non-convertible debt interest rate. Upon
issuance, a debt discount will be recognized as a decrease in debt and an
increase in equity, specifically to additional paid-in capital. The debt
component will accrete up to the principal amount over the expected term of the
debt. Such accounting guidance does not affect the actual amount that the Issuer
is required to repay. The amount shown in the table above for the Notes is the
aggregate principal amount of the Notes without reflecting the debt

 

5

--------------------------------------------------------------------------------


 

discount or fees and expenses that the Issuer is required to recognize or the
increase in additional paid-in capital on its consolidated balance sheet.

 

(2)   The outstanding share information set forth above is as of December 31,
2014 (actual and as adjusted) and excludes, as of that date:

 

·      2,283,840 shares of common stock reserved for future issuance under the
Issuer’s 2013 Stock-Based Incentive Compensation Plan (which includes 638,548
shares of common stock issuable upon the exercise of options outstanding at
December 31, 2014 at a weighted average exercise price of $7.47 per share);

 

·      113,421 shares of common stock issuable upon the exercise of warrants
issued on January 7, 2015 at a weighted-average exercise per share price of
$5.29; and

 

·      the shares of the Issuer’s common stock reserved for issuance upon
conversion of the Notes offered hereby.

 

6

--------------------------------------------------------------------------------


 

This communication is intended for the sole use of the person to whom it is
provided by the sender. This information does not purport to be a complete
description of the Notes or the offering.

 

This communication shall not constitute an offer to sell or the solicitation of
an offer to buy the Notes, or any shares of the Issuer’s common stock underlying
the Notes, nor shall there be any sale of the Notes, or any shares of the
Issuer’s common stock underlying the Notes, in any state in which such
solicitation or sale would be unlawful prior to registration or qualification of
the Notes or such common stock under the laws of any such state.

 

Neither the Notes nor the shares of common stock issuable upon conversion of the
Notes, if any, have been registered under the Securities Act of 1933, as amended
(the “Securities Act”), or any state securities laws, and neither may be offered
or sold within the United States or to, or for the account or benefit of, U.S.
persons except pursuant to an exemption from, or in a transaction not subject
to, the registration requirements of the Securities Act or any other applicable
securities laws. Accordingly, the Notes are being offered and sold only to
“qualified institutional buyers” (as defined in Rule 144A under the Securities
Act). The Notes are not transferable except in accordance with the restrictions
described under “Transfer Restrictions” in the Preliminary Offering Memorandum.

 

ANY DISCLAIMER OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO THIS
COMMUNICATION AND SHOULD BE DISREGARDED.  SUCH DISCLAIMERS OR OTHER NOTICES WERE
AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Lock-Up Letter

 

EGALET CORPORATION

460 E. Swedesford Road

Suite 1050

Wayne, PA 19087

 

JMP SECURITIES LLC

GUGGENHEIM SECURITIES, LLC

c/o JMP Securities LLC

600 Montgomery Street, Suite 1100

San Francisco, CA 94111

 

Ladies and Gentlemen:

 

The undersigned refers to the proposed Purchase Agreement (the “Purchase
Agreement”) between Egalet Corporation, a Delaware corporation (the “Company”)
and the several initial purchasers named therein (the “Initial Purchasers”).  As
an inducement to the Initial Purchasers to execute the Purchase Agreement in
connection with the proposed offering of Senior Convertible Notes due 2020 (the
“Securities”), which Securities are convertible into shares of the Company’
common stock, par value $0.001 per share (the “Common Stock”), the undersigned
hereby agrees that from the date set forth on the final offering memorandum used
to sell the Securities (the “Offering Date”) and until 90 days after the
Offering Date, pursuant to the Purchase Agreement (such 90-day period being
referred to herein as the “Lock-Up Period”), to which you are or expect to
become parties, the undersigned will not (and will cause any spouse or immediate
family member of the spouse or the undersigned living in the undersigned’s
household, any partnership, corporation or other entity within the undersigned’s
control, and any trustee of any trust that holds Common Stock or other
securities of the Company (together with the Common Stock, the “Restricted
Securities”) for the benefit of the undersigned or such spouse or family member
not to) offer, sell, contract to sell (including any short sale), pledge,
hypothecate, establish an open “put equivalent position” within the meaning of
Rule 16a-1(h) under the Securities Exchange Act of 1934, as amended, grant any
option, right or warrant for the sale of, purchase any option or contract to
sell, sell any option or contract to purchase, or otherwise encumber, dispose of
or transfer, or grant any rights with respect to, directly or indirectly, any of
the Restricted Securities or securities convertible into or exchangeable or
exercisable for any of the Restricted Securities, enter into a transaction which
would have the same effect, or enter into any swap, hedge or other arrangement
that transfers, in whole or in part, any of the economic consequences of
ownership of the Restricted Securities, whether any such aforementioned
transaction is to be settled by delivery of the Restricted Securities or such
other securities, in cash or otherwise, or publicly disclose the intention to
make any such offer, sale, pledge or disposition, or to enter into any such
transaction, swap, hedge or other arrangement, without, in each case, the prior
written consent of JMP Securities LLC and Guggenheim Securities, LLC (together,
the “Representatives”), which consent may be withheld in the Representatives’
sole discretion.

 

The foregoing restrictions shall not apply to (i) bona fide gifts by the
undersigned, (ii) the surrender or forfeiture of Restricted Securities to the
Company to satisfy tax withholding obligations upon exercise or vesting of stock
options or equity awards, (iii) transfers of Restricted Securities or any
security convertible into or exercisable for Restricted Securities to an
immediate family member or a trust for the benefit of the undersigned or an
immediate family member or to any corporation, partnership, limited liability
company or other entity all of the beneficial ownership interests of which are
held exclusively by the undersigned and/or one or more family members of the
undersigned in a transaction not involving a disposition for value,
(iv) transfers of Restricted Securities or any security convertible into or
exercisable for Restricted Securities upon death by will or intestate
succession, (v) the exercise of any option, warrant or other right to acquire
Restricted Securities, the settlement of any stock-settled stock appreciation
rights, restricted stock or restricted stock units or the conversion of any
convertible security into Restricted

 

--------------------------------------------------------------------------------


 

Securities, (vi) securities transferred to one or more affiliates of the
undersigned and distributions of securities to partners, members or stockholders
of the undersigned, (vii) transactions relating to securities acquired in open
market transactions after the Offering Date, and (viii) transactions effectuated
pursuant to a trading plan that satisfies all of the requirements of Rule 10b5-1
under the Exchange Act existing on the date hereof, provided that any sales or
other dispositions of Restricted Securities shall not exceed 15,146 shares in
the aggregate during the Lock-Up Period or the entry into any trading plan
established pursuant to Rule 10b5-1 under the Exchange Act, provided that such
plan does not provide for any sales or other dispositions of Restricted
Securities during the Lock-Up Period and no public announcement or filing under
the Exchange Act is made by or on behalf of the undersigned or the Company
regarding the establishment of such plan; provided that, in the case of a
transfer or distribution pursuant to the preceding clauses (i), (iii), (iv),
(v) or (vi), (A) each resulting transferee or recipient, as the case may be, of
the Restricted Securities executes and delivers to the Representatives an
agreement satisfactory to the Representatives certifying that such transferee is
bound by the terms of this Agreement and has been in compliance with the terms
hereof since the date first above written as if it had been an original party
hereto and to the extent any interest in the Restricted Securities is retained
by the undersigned (or such spouse or family member), such securities shall
remain subject to the restrictions contained in this Agreement and (B) no public
filing under Section 13 or Section 16(a) of the Exchange Act (other than a
Form 5), or other public announcement, reporting a reduction in beneficial
ownership of shares of Common Stock, shall be required or shall be voluntarily
made during the Lock-Up Period in connection with such transfer or distribution.

 

In addition, the undersigned agrees that, during the period commencing on the
date hereof and ending 90 days after the Offering Date, without the prior
written consent of the Representatives (which consent may be withheld in each
Representative’s sole discretion): (i) the undersigned will not request, make
any demand for or exercise any right with respect to, the registration of any
Restricted Security or any security convertible into or exercisable or
exchangeable for any Restricted Security and (ii) the undersigned waives any and
all notice requirements and rights with respect to the registration of any such
security pursuant to any agreement, understanding or otherwise to which the
undersigned is a party.

 

Any Restricted Security received upon exercise of options granted to the
undersigned will also be subject to this Agreement.

 

In furtherance of the foregoing, the Company and its transfer agent and
registrar are hereby authorized to (i) decline to make any transfer of
Restricted Securities if such transfer would constitute a violation or breach of
this Agreement and (ii) place legends and stop transfer instructions on any such
Restricted Securities owned or beneficially owned by the undersigned.

 

This Agreement is irrevocable and shall be binding on the undersigned and the
successors, heirs, personal representatives and assigns of the undersigned. 
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without regard to choice of law rules.  This Agreement
shall lapse and become null and void if the Offering Date shall not have
occurred on or before (i) such time as the Representatives, on the one hand, or
the Company, on the other hand, advises the other in writing, prior to the
execution of the Purchase Agreement that it has determined not to proceed with
the offering, (ii) termination of the Purchase Agreement or (iii) on May 31,
2015, in the event the Purchase Agreement has not been executed by that date
(provided, however, that the Company may extend the May 31, 2015 date by three
months with written notice to the undersigned prior thereto).

 

 

Very truly yours,

 

 

 

 

 

Printed Name:

 

 

Date:

 

 

--------------------------------------------------------------------------------